Title: To James Madison from James Monroe, 6 November 1800
From: Monroe, James
To: Madison, James


Dear Sir
Richmond Novr. 6. 1800.
I wrote you two days since by my servant who was to put the letter in the post office at charlottesville. This will be presented by Mr. Ervin a young man of merit from Boston. I saw him in Paris, but on some ground wh. I forget refused him my passport, in consequence whereof we did not become acquaint⟨ed. He pub⟩lished my book in Engld., of which he sent me a copy. Last winter he was introduc’d to Mr. Jefferson by a letter from Saml. Adams who vouched for his republicanism. I mention these circumstances that you may know his character, as he wishes to communicate confidentially with you on a topic of great importance & some delicacy in respect to a person interested in it. We are sufficiently on our guard agnst our opponents, but Mr. Jeffersons election ought to be secured agnst. accident wh. might otherwise give us in the first station, a friend we did not intend to place there. This is the subject on wh. he is disposed to confer with you, and as he has the strongest pretentions to confidence as above, think there will be a propriety in it: wh. however is submitted to you. I heard yesterday Mr. Macon had a letter for me, probably from you, wh. I mention to excuse my not answering it, if it be so. The elections have been very successful in favor of the republican cause. In Prince George, the vote was 197. for that ticket, and only 9. for the other: It is said that in chesterfield the suffrage was unanimous in its favor. It was certainly so late in the evening. Thus in this state the publick delusion seems to be fast dissipating. I hear that Mr. Jones has been confined for a fortnight to his bed in Loudon. His last letter recd. yesterday stated that he was still confined, but as he did not say to his bed hope it was only to his room. I shod. soon be with him if I cod. with safety leave my family & Richmond at the present time. Your friend & servant
